This is an appeal from an order of the Surrogate of the County of Columbia awarding costs and disbursements and an extra allowance to the executor named in the will of Iola W. Beneway. The companion case has been decided herewith (ante, p. 463). Order appealed from reversed on the law and facts, without costs. This reversal is without prejudice to an application to be made by the executor after the retrial which this court has directed in the companion case. This decision is not to be taken as an indication on the part of the court that no allowance is to be made. All concur.